The defendants were indicted for removing and selling tobacco made by them as tenants on lands of the prosecutor without having satisfied the liens thereon or giving five days' notice of such removal and sale, as required by section 1759 of The Code.  There was no controversy in regard to the terms of the lease.  The defendants admitted the removal and sale of the tobacco.  The defense is set forth in the exceptions.  From a judgment based upon a verdict of guilty they appealed.
There was evidence tending to show that before the removal of any part of the crop the prosecutor consented to the sale of several loads of tobacco to get money to save the balance. (675)  Thereafter the defendants removed and sold the balance of the crop and retained the proceeds.
The defendants offered to show that they had sustained damage by reason of the failure of the landlord to comply with the contract; that such damage amounted to more than the rents.  The Court, upon objection by the State, excluded the testimony so far as it affected the rents.  Defendants expected.  The counsel for defendants insist that the testimony was competent as settled by this Court in S. v. Neal, 129 N.C. 692.  In that case the defendant, being on trial for the *Page 491 
same offense, was permitted to show that he had sustained damage by reason of the failure of the landlord to repair the house on the premises as he had contracted to do.  That he contracted for the use of twenty-five acres and was permitted to cultivate only fifteen acres.  It is not easy to distinguish the two cases.  It is evident that the majority of the Court were impressed with the hardship of the statute construed as contended for by the State.  Mr. Justice DOUGLAS, in a concurring opinion, speaks of "the hardship which might result to the tenant" by permitting him to be convicted when he might be able to show that he did not owe the landlord.  The statute is very explicit in prohibiting the removal of any part of the crop until the liens are satisfied or "before satisfying all liens," unless the notice was given.  This Court has construed it otherwise.S. v. Crowder, 97 N.C. 432.  While we should always avoid giving to a criminal statute a construction in case of doubt, which makes operation harsh or oppressive, we may not disregard the plain expression of the legislative will because we may think it harsh or even unjust.  We do not think that the words used are open to reasonable doubt.  The tenant owes the rent or advancements.  The landlord has a lien                 (676) on the crops, the product of the land of one and labor of the other.  The statute declares that the crop shall remain on the land, unless otherwise agreed, until the landlord and tenant come to a settlement of the accounts and dealings and the liens are satisfied.  If the landlord will unduly or unjustly refuse to come to a settlement the tenant may by giving the five days' notice sell a part of the crop without subjecting himself to a criminal prosecution.  This gives to the landlord a reasonable time to come to a settlement. If they cannot do so, either of them may apply to a court having jurisdiction to compel a settlement.  Pending such proceeding, the rights of both parties are protected by retention of the crop or a bond of the value.  The evident purpose of the Legislature was to prevent litigation.  Nothing is more certain to bring about litigation than the course pursued by the defendants.  They had not satisfied the liens, and it is evident from the testimony that they knew the law.  To satisfy a claim is to pay or discharge it — not to set up some other claim for unliquidated damages.  There was not, so far as the testimony shows, any suggestion by the defendants to the landlord that they had such a claim.  While we recognize the duty of the Court to avoid overruling its decisions, we *Page 492 
feel well assured that the language of the statute demands that we concur with his Honor's ruling and overrule our own decision in Neal's case.  It is very desirable that the relative rights and duties of landlords and tenants be clearly defined.  The statute is plain, and when it is understood that the Court will not encourage experimenting with it both parties will recognize and respect the rights of each other.
While we hold the law to be as stated, we are embarrassed in applying this ruling to this case.  It may be that these defendants have acted upon the advice of counsel bases upon the decision of this Court in S. v. Neal, supra.  If so, to try (677)  them by the law as herein announced would be an injustice. While it is true that no man has a vested right in a decision of the Court, it is equally well settled that where, in the construction of a contract or in declaring the law respecting its validity, the Court thereafter reverses its decision, contractual rights acquired by virtue of the law as declared in the first opinion will not be disturbed.  We have diligently searched for authority by which courts have been governed in cases such as the one before us.  We find nothing very satisfactory. In view of the peculiar conditions with which we are dealing, we have deemed it but just to the defendants, and not at variance with any authority in this Court, to order a new trial, with the direction that the testimony offered in this case, in so far as it is made admissible by the ruling of this Court in S. v. Neal, be admitted.  If the defendants shall be able to establish their defense in accordance with the ruling in Neal's case they are entitled to do so, but the construction now put upon the statute will be applied to all future cases.  While, as we have said, we find no authority directly in point, we think this course is sustained by what is said in Wells on Stare Decisis, 566.  See also Township v. State,150 Ind. 168, 26 A.  E. Ency., 179, 8 Fed. Cases, No. 4, 146, p. 37. There will be a new trial.  Let this be certified.
New Trial.